 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DANIEL YOUNG et al.,

 9                              Plaintiff,                CASE NO. C18-1007 JLR-MLP

10           v.                                           MINUTE ORDER

11   PATRICK E. PENA et al.,

12                              Defendant.

13          The following minute order is made at the direction of the Court, the Honorable Michelle

14   L. Peterson, United States Magistrate Judge. The Court having been notified by the parties of

15   their unavailability for the September 23, 2019 telephone conference and the parties having

16   conferred, the Court hereby directs the telephone conference be continued to Friday September

17   27, 2019 at 11:00 AM. The parties are directed to call the conference call bridge at 206-370-

18   8748 and use passcode; 123456 by 10:50 AM on the day of the telephone conference.

19          DATED this 12th day of September, 2019.

20
                                                           WILLIAM M. MCCOOL
21                                                         Clerk of Court

22                                                         /s/AGALELEI ELKINGTON
                                                           Deputy Clerk
23




     MINUTE ORDER - 1
